

114 S3327 IS: Pay for Printing Act
U.S. Senate
2016-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3327IN THE SENATE OF THE UNITED STATESSeptember 14, 2016Mr. Lee (for himself and Mr. Sessions) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo require sponsoring Senators to pay the printing costs of ceremonial and commemorative Senate
			 resolutions.
	
		1.Short
 titleThis Act may be cited as the Pay for Printing Act.
		2.Senators
			 requirement to pay
			(a)In
			 general
 (1)RequirementExcept as provided in subsection (b), the sponsor of a ceremonial or commemorative Senate resolution shall reimburse the Government Publishing Office for the total costs of printing such a resolution, as determined by the Government Publishing Office.
				(2)Payment from
 SOPOEAThe reimbursement required by paragraph (1) shall be paid out of the amounts available to the sponsor from the Senators’ Official Personnel and Office Expense Account.
 (b)ExceptionThis section shall not apply to a resolution that is sponsored by not less than two-thirds of the Senators, duly chosen and sworn.